Case: 19-50954     Document: 00516171027          Page: 1    Date Filed: 01/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   January 18, 2022
                                   No. 19-50954                      Lyle W. Cayce
                                                                          Clerk

   Gino Carlucci,

                                                            Plaintiff—Appellant,

                                       versus

   Rachel Chapa, Warden, Federal Correctional
   Institution La Tuna; Mr. Niles, Associate Warden,
   Federal Correctional Institution La Tuna; Dr. M.
   Springer, D.D.S.; Dr. Thomas, D.D.S.; R. Acosta, Human
   Resource Coordinator; Mr. Dunigan, Human Resources
   Coordinator,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 3:15-CV-166


   Before Higginbotham, Smith, and Ho, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50954            Document: 00516171027             Page: 2         Date Filed: 01/18/2022




                                             No. 19-50954


             Gino Carlucci, proceeding pro se, filed a Bivens action against various
   prison officials and employees, alleging that they deprived him of necessary
   dental treatment in violation of the Eighth Amendment. 1 The district court
   dismissed Carlucci’s complaint as frivolous and for failing to state a claim
   pursuant to 28 U.S.C. § 1915(g). Carlucci timely filed a notice of appeal.
                                                   I.
             We vacate and remand the district court’s dismissal of Carlucci’s
   deliberate indifference claim against Dr. Springer because Dr. Springer was
   not properly served, failed to make an appearance, and failed to move in this
   Court to dismiss Carlucci’s claim against him. Thus, the district court should
   not have dismissed the claim against Dr. Springer on the merits. On remand,
   the district court is instructed to apply Rule 4(m). 2
             This case has been fully considered by the district court as to Chapa,
   Niles, Thomas, Acosta, and Dunigan. We affirm the district court’s grant of
   Defendants’ motion to dismiss or motion for summary judgment in the
   alternative.
                                                  II.
             Carlucci also challenges the district court’s order of a strike under
   § 1915(g) following the dismissal of his complaint. The district court did not
   dismiss Carlucci’s entire case for being “frivolous, malicious, or for a failure
   to state a claim.” 3 Some of Carlucci’s claims were dismissed beyond the




             1
                 Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
   (1971).
             2
                 FED. R. CIV. P. 4(m).
             3
                 See Brown v. Megg, 857 F.3d 287, 290–92 (5th Cir. 2017).




                                                   2
Case: 19-50954      Document: 00516171027             Page: 3   Date Filed: 01/18/2022




                                       No. 19-50954


   pleadings stage on a motion for summary judgment. As such, we vacate the
   district court’s order of a strike pursuant to § 1915(g).
                                   *        *         *
          We AFFIRM in part and VACATE and REMAND in part.




                                            3